Title: To Thomas Jefferson from John Stockdale, 31 August 1787
From: Stockdale, John
To: Jefferson, Thomas



Sir
Piccadilly 31st. Augt. 1787.

I duly received yours of the 14th. Instant, and am exceedingly obliged to you for the trouble you have taken with the Bookseller for the Sale of the Notes on Virginia.
I have seen Mr. Dilly Bookseller in the Poultry, who positively assures me that your Book is printed at Philidelphia, and that his authority, is, Mr. Bury, Bookseller at New York, Mr. Dilly believes what he has asserted, tho’ I must confess I agree with you, and doubt it. I have sent a small number to Dr. Ramsay and Mr. Laurens at Charleston. Mr. Dilly has sent a few copies to New York. I have received by your favor Vol. 1 to 9 of Mr. Berquin’s friend of Youth and Vol. 2, of Little Grandison, and shall esteem it a particular favor if you’ll be so good as to give directions, that all after Vol. 9, of the friend of Youth and Vol. 1, 3, &c. of Little Grandison may be sent by the first oppertunity.
I have sent to Mr. Richardson at the Royal Exchange, I believe at least a dozen times by his appoinment, for the “Remarks on the Taxation of free states.” And tho’ he his sensible he has got many copies he has not yet been able to find one. If I can meet with one, you will receive it thro’ the chargé des affairs of France hands. I am with great respect Your much obliged & very hble. Servt.,

John Stockdale

